Drawings
The drawings were received on 08 March 2022.  These drawings are accepted.

Reasons for Allowance
Claims 1-20 are allowable over the prior art of record.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 1-8, the prior art of record does not teach nor suggest a “vertical cavity surface emitting laser (VCSEL) device, comprising: a chip for mounting on a slider, wherein the chip has a first surface for facing the slider; and a plurality of laser apertures disposed in the first surface, wherein the plurality of laser apertures are spaced apart by a distance of between about 1 microns and about 20 microns, wherein the VCSEL device is capable of emitting a plurality of lasers corresponding to the plurality of laser apertures, wherein the plurality of lasers operate at the same frequency, and wherein the plurality of laser apertures are linearly arranged” (emphasis added).
With respect to claims 9-20, the prior art of record does not teach nor suggest a “vertical cavity surface emitting laser (VCSEL) device, comprising: a chip for mounting on a slider, wherein the chip has a first surface for facing the slider, wherein the first surface has a mesa, wherein the mesa has a plurality of apertures, wherein the plurality of apertures are spaced apart by a distance of between about 1 microns and about 20 microns; a first electrode disposed on the first surface, wherein the first electrode is coupled to the first surface; and a second electrode disposed on the first surface, wherein the second electrode is coupled to the first surface, wherein the VCSEL device is capable of emitting a plurality of lasers corresponding to the plurality of apertures, wherein the plurality of lasers operate at the same frequency, and wherein the plurality of apertures are linearly arranged.” (emphasis added).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig A. Renner whose telephone number is (571) 272-7580. The examiner can normally be reached Monday-Friday 9:00 AM - 7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571) 270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CRAIG A. RENNER/Primary Examiner, Art Unit 2688